DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the third storage device”, which lacks antecedent basis. It is unclear from the language of the claim whether a third storage device, which is neither recited in the claims nor disclosed, is being referenced or if “the third storage device” is intended to refer to the first/second storage device.
Claim 9 is rejected merely for inheriting the above deficiency.

Allowable Subject Matter
Claims 1-7 and 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Spielbauer (EP 3288145 A1, of record) and Mezzadri et al. (US 9,834,406, of record) disclose elevator safety systems/alarms utilizing backup battery power. However, neither Spielbauer nor Mezzadri disclose the recited testing method/controller that tests a capacity of the first storage device by discharging a power of the first storage device and storing said power within the second storage device. Abiru et al. (JP 2014-110692 A), Matsuoka (EP 1749783 A1, of record), Matsushima et al. (JP 2004-259658 A), and Hibino (US 5,894,222) each disclose multiple energy storage devices and testing the capacity of said energy storage devices. However, in the capacity test of each of the above references (including Matsuoka, provided in the cited European Search Report) only disclose discharging to a load in order to determine capacity. None of the above references, including Matsuoka, clearly discloses testing a capacity of the first storage device by discharging a power of the first storage device and storing said power within the second storage device, as required by each of claims 1 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849